DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070282217 A1 to McGinnis, et al. (hereinafter McGinnis).
Regarding claim 36, McGinnis anticipates a method for detecting changes in nerve functioning within a subject [abstract], comprising:
receiving a biosignal from a patient, as an input at a biosignal detection device [0009];
producing a processed signal having minimal electronic interference or background noise contaminating the processed signal, wherein such a processed signal is produced by reducing, blocking, ignoring, or disregarding detected signals received when high frequency electronic interference or background noise is present ([0054], signal is processed in order to reduce 
comparing at least two processed signals received at different time periods ([0059, 0061], at step 1510, the real-time signal acquired at 1507-1509 is compared with the baseline taken at 1504) (Fig 15); and identifying a change in the biosignal based upon the comparison of the at least two processed signals ([0062-0063], a transient increase in amplitude or latency in the real-time signal compared to the baseline signal can be used to identify the status of nerve roots during surgery).

Regarding claim 37, McGinnis anticipates all the limitations of claim 36, wherein the biosignal is an evoked potential [0009].

Regarding claim 38, McGinnis anticipates all the limitations of claim 36, further comprising detecting a nerve injury during a medical procedure based on changes observed between the at least two processed signals ([0062-0063], a transient increase in amplitude or latency in the real-time signal compared to the baseline signal can be used to detect if nerve roots are injured during surgery).

Allowable Subject Matter
Claim 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 21 is allowable because it discloses allowable subject matter pertaining to “upon detecting that the second 
Claims 22-35 are allowable for depending from the allowable subject matter of claim 21.
Claims 39-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 39 comprises allowable subject matter pertaining to “an amplifier suspends operations until the second detected signal is no longer detected to be greater than the threshold level, or until a defined time thereafter.”
Claim 40 would be allowable for depending from the allowable subject matter of claim 39.
The closest prior art of record, US 20150061758 A1, teaches a time interval for sample collection may be shortened if noise is detected [0043], however there is no indication data acquisition is temporarily suspended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791